Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims 
Claims 1-21 are pending.
Claim 1-21 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,2,4,6,8,9,11,13,15,16,18,20 are rejected under 35 U.S.C. 103 as being unpatentable over Fakoorian et al. (US-PG-PUB 2021/0136783 A1) relying on 62928274 and in view of Yu et al. (US-PG-PUB 2021/0345396 A1).









The application is about resource allocation for sidelink communication and is shown in fig. 5 

    PNG
    media_image1.png
    403
    601
    media_image1.png
    Greyscale








The primary reference is about sidelink communication initiated by receiving user equipment and is shown in fig.  8b 

    PNG
    media_image2.png
    346
    405
    media_image2.png
    Greyscale












The secondary reference Yu is about method and apparatus for scheduling sidelink resource and is shown in fig. 5 

    PNG
    media_image3.png
    460
    508
    media_image3.png
    Greyscale

As to claim 1.Fakoorian  teaches A User Equipment (UE), operating as a scheduler UE for Sidelink (SL)  communication (Fakoorian provisional  fig. 8b a SL RX UE and a SL TX UE communicating over PC5 interface see also [0136]), the UE comprising: 
 a wireless transceiver (Fakoorian provisional Fig. 5, 510 transceiver see also [0119]), configured to perform wireless transmission and reception to and from a scheduled UE (Fakoorian provisional fig 8b communication being exchanged between TX and RX Ue); and 
 a controller (Fakoorian provisional fig. 5, 502 a processor), configured to receive a request for resource allocation in a first Sidelink Control Information (SCI) from the scheduled UE via the wireless transceiver(Fakoorian provisional [0067 RX UE receiving a SR request from TX UE and RX Ue  determine SCI based on received SR but the SR request from the TX UE is not sent in a SCI i.e. a first SCI), and send a second SCI comprising information of one or more  first radio resources to the scheduled UE via the wireless transceiver in response to the request for resource allocation (Fakoorian provisional 8b [0138] the RX UE sending resources to TX UE in PSSCH for TX UE to use for transmission of data and see also fig.8 [0135] SL RX Ue i.e. scheduler Ue initiating sidelink transmission with SL TX Ue i.e. scheduled Ue based on sidelink scheduled determined ).
Fakoorian does not expressly teach a request in a first Sidelink Control Information (SCI) 
However Yu from a similar field of endeavor teaches a request in a first Sidelink 
Control Information (SCI) (Yu [0061] SCI i.e. a first SCI being transmitted in order to request sidelink transmission resource between Ues).
Thus, it would have been obvious to a person of ordinary skills before the effective filling of the application to combine the teaching of Yu and the teaching of Fakoorian to use a SCI in order to request resources. Because Yu a method of scheduling resources between D2D devices thus providing efficient spectrum utilization (Yu [0005][0006]).

As to claim  2. The combination of Fakoorian and Yu teaches all the limitations of parent claim 1, 
Fakoorian teaches  wherein the request for resource allocation is a  Scheduling Request (SR) (Fakoorian provisional [0067 RX UE receiving a SR request i.e. first SCI for  resource allocation  from TX UE),  or a Buffer Status Report (BSR), and the first radio resources are  allocated for the scheduled UE to send Transmission (Tx) data to the scheduler UE or other  UEs(Fakoorian provisional 8b [0138] the RX UE sending resources to TX UE in PSSCH for TX UE to use for transmission of data).

As to claim  4. The combination of Fakoorian and Yu teaches all the limitations of parent claim 2, 
Fakoorian teaches wherein each of the first SCI and the second SCI is a standalone SCI, a first stage SCI of 2-stage SCI (Fakoorian provisional [0065] 2 stage SCI) , or a second stage SCI of 2-stage SCI. 

As to claim  6. The combination of Fakoorian and Yu teaches all the limitations of parent claim 1, 
Fakoorian teaches  wherein the controller further configures a Tx  radio resource and a Reception (Rx) radio resource for the scheduled UE, and wherein the  first SCI is received over the Tx radio resource( Fakoorian provisional figure 5 and see also  [0108]  transceiver and controller [0067 RX UE receiving a SR request i.e. first SCI for  resource allocation  from TX UE),   and the second SCI is sent over the Rx radio  resource ( Fakoorian  provisional 8b [0138] the RX UE sending resources to TX UE in PSSCH for TX UE to use for transmission of data).
Fakoorian does not expressly teach a first Sidelink Control Information (SCI). 
However Yu from a similar field of endeavor teaches a request in a first Sidelink 
Control Information (SCI) (Yu [0061] SCI i.e. a first SCI being transmitted in order to request sidelink transmission resource between Ues).
Thus, it would have been obvious to a person of ordinary skills before the effective filling of the application to combine the teaching of Yu and the teaching of Fakoorian to use a SCI in order to request resources. Because Yu a method of scheduling resources between D2D devices thus providing efficient spectrum utilization (Yu [0005][0006]).

As to claim  8. Fakoorian teaches  a method(Fakoorian provisional  fig. 8b a SL RX UE and a SL TX UE communicating over PC5 interface which works according to a method see also [0136]), comprising: 
receiving a request for resource allocation from a scheduled UE by a
  scheduler UE(Fakoorian provisional [0067 RX UE receiving a SR request from TX UE and RX Ue  determine SCI based on received SR but the SR request from the TX UE is not sent in a SCI i.e. a first SCI), and 
 sending a second SCI comprising information of one or more first radio 
resources  to the scheduled UE by a scheduler UE in response to the request for  
resource allocation (Fakoorian provisional 8b [0138] the RX UE sending resources to TX UE in PSSCH for TX UE to use for transmission of data).
Fakoorian does not expressly teach a request in a first Sidelink 
Control Information (SCI) 
However Yu from a similar field of endeavor teaches a request in a first Sidelink 
Control Information (SCI) (Yu [0061] SCI i.e. a first SCI being transmitted in order to request sidelink transmission resource between Ues)
Thus, it would have been obvious to a person of ordinary skills before the effective filling of the application to combine the teaching of Yu and the teaching of Fakoorian to use a SCI in order to request resources. Because Yu a method of scheduling resources between D2D devices thus providing efficient spectrum utilization (Yu [0005][0006]).

As to claim  9. The combination of Fakoorian and Yu teaches all the limitations of parent claim 8, 
Fakoorian teaches  wherein the request for resource allocation is a  Scheduling Request (SR) (Fakoorian provisional [0067 RX UE receiving a SR request i.e. first SCI for  resource allocation  from TX UE),  or a Buffer Status Report (BSR), and the first radio resources are  allocated for the scheduled UE to send Transmission (Tx) data to the scheduler UE or other  UEs(Fakoorian provisional 8b [0138] the RX UE sending resources to TX UE in PSSCH for TX UE to use for transmission of data).

As to claim 11. The combination of Fakoorian and Yu teaches all the limitations of parent claim 9, 
Fakoorian teaches wherein each of the first SCI and the second SCI is a standalone SCI, a first stage SCI of 2-stage SCI (Fakoorian provisional [0065] 2 stage SCI) , or a second stage SCI of 2-stage SCI. 

As to claim 13. The combination of Fakoorian and Yu teaches all the limitations of parent claim 8, 
Fakoorian teaches  configuring a Tx  radio resource and an Rx radio resource for the scheduled UE, and wherein the  first SCI is received over the Tx radio resource( Fakoorian provisional figure 5 and see also  [0108]  transceiver and controller [0067 RX UE receiving a SR request i.e. first SCI for  resource allocation  from TX UE),   and the second SCI is sent over the Rx radio  resource ( Fakoorian  provisional 8b [0138] the RX UE sending resources to TX UE in PSSCH for TX UE to use for transmission of data).
Fakoorian does not expressly teach a first Sidelink 
Control Information (SCI) 
However Yu from a similar field of endeavor teaches a request in a first Sidelink 
Control Information (SCI) (Yu [0061] SCI i.e. a first SCI being transmitted in order to request sidelink transmission resource between Ues).
Thus, it would have been obvious to a person of ordinary skills before the effective filling of the application to combine the teaching of Yu and the teaching of Fakoorian to use a SCI in order to request resources. Because Yu a method of scheduling resources between D2D devices thus providing efficient spectrum utilization (Yu [0005][0006]).

As to claim  15. A method(Fakoorian provisional  fig. 8b a SL RX UE and a SL TX UE communicating over PC5 interface which works according to a method see also [0136]), comprising:  
sending a request for resource allocation to a scheduler UE by a 
 scheduled UE(Fakoorian provisional [0067 RX UE receiving a SR request from TX UE and RX Ue  determine SCI based on received SR but the SR request from the TX UE is not sent in a SCI i.e. a first SCI), 
and 
 receiving a second SCI comprising information of one or more first radio resources 
from the scheduler UE by the scheduled UE in response to sending the request for resource allocation (Fakoorian provisional 8b [0138] the RX UE sending resources to TX UE in PSSCH for TX UE to use for transmission of data and see also fig.8 [0135] SL RX Ue i.e. scheduler Ue initiating sidelink transmission with SL TX Ue i.e. scheduled Ue based on sidelink scheduled determined ),
Fakoorian does not expressly teach a request in a first Sidelink 
Control Information (SCI) 
However Yu from a similar field of endeavor teaches a request in a first Sidelink 
Control Information (SCI) (Yu [0061] SCI i.e. a first SCI being transmitted in order to request sidelink transmission resource between Ues).
Thus, it would have been obvious to a person of ordinary skills before the effective filling of the application to combine the teaching of Yu and the teaching of Fakoorian to use a SCI in order to request resources. Because Yu a method of scheduling resources between D2D devices thus providing efficient spectrum utilization (Yu [0005][0006]).

As to claim  16. The combination of Fakoorian and Yu teaches all the limitations of parent claim 15, 
Fakoorian teaches  wherein the request for resource allocation is a  Scheduling Request (SR) (Fakoorian provisional [0067 RX UE receiving a SR request i.e. first SCI for  resource allocation  from TX UE),  or a Buffer Status Report (BSR), and the first radio resources are  allocated for the scheduled UE to send Transmission (Tx) data to the scheduler UE or other  UEs(Fakoorian provisional 8b [0138] the RX UE sending resources to TX UE in PSSCH for TX UE to use for transmission of data).

As to claim  18. The combination of Fakoorian and Yu teaches all the limitations of parent claim 16, 
Fakoorian teaches wherein each of the first SCI and the second SCI is a standalone SCI, a first stage SCI of 2-stage SCI (Fakoorian provisional [0065] 2 stage SCI) , or a second stage SCI of 2-stage SCI. 

As to claim 20. The combination of Fakoorian and Yu teaches all the limitations of parent claim 15, 
Fakoorian teaches  receiving configurations of  a Tx  radio resource and an Rx radio resource from the scheduler Ue by the scheduled Ue, and wherein the  first SCI is sent over the Tx radio resource( Fakoorian provisional figure 5 and see also  [0108]  transceiver and controller [0067 RX UE receiving a SR request i.e. first SCI for  resource allocation  from TX UE),   and the second SCI is received over the Rx radio  resource ( Fakoorian  provisional 8b [0138] the RX UE sending resources to TX UE in PSSCH for TX UE to use for transmission of data).
Fakoorian does not expressly teach a first Sidelink 
Control Information (SCI) 
However Yu from a similar field of endeavor teaches a request in a first Sidelink 
Control Information (SCI) (Yu [0061] SCI i.e. a first SCI being transmitted in order to request sidelink transmission resource between Ues).
Thus, it would have been obvious to a person of ordinary skills before the effective filling of the application to combine the teaching of Yu and the teaching of Fakoorian to use a SCI in order to request resources. Because Yu a method of scheduling resources between D2D devices thus providing efficient spectrum utilization (Yu [0005][0006]).

Claim(s) 3,10,17 are rejected under 35 U.S.C. 103 as being unpatentable over Fakoorian et al. (US-PG-PUB 2021/0136783 A1) relying on 62928274 and in view of Yu et al. (US-PG-PUB 2021/0345396 A1) and in view of Zhang (WO 2021/028531 A1).

As to claim 3. The combination of Fakoorian and Yu teaches all the limitations of parent claim 2,
 Fakoorian teaches  wherein the SR is an SR bit or an SR indicator for requesting resource allocation (Fakoorian provisional [0202] SR-bit indicating scheduling request), 
	The combination of Fakoorian and Yu teaches SL BSR(Fakoorian provisional [0067] BSR in a D2D or V2V environment).
But ,The combination of Fakoorian and Yu does not teach and the BSR is an SL BSR Medium Access Control (MAC)  Control Element (CE). 
However, Zhang  from a similar field of endeavor teaches and the BSR is an SL BSR Medium Access Control (MAC)  Control Element (CE) (Zhang fig. 8 SL BSR  medium access control element).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Zhang and the combined teaching of  Fakoorian and Yu to use a BSR MAC CE to request scheduling. Because Zhang teaches  of v2x requirement thus providing efficient spectrum utilization (Zhang 1st paragraph page 1).

As to claim  10. The combination of Fakoorian and Yu teaches all the limitations of parent claim 9,
 Fakoorian teaches  wherein the SR is an SR bit or an SR indicator for requesting resource allocation (Fakoorian provisional [0202] SR-bit indicating scheduling request), 
	The combination of Fakoorian and Yu teaches SL BSR(Fakoorian provisional [0067] BSR in a D2D or V2V environment) 
But ,The combination of Fakoorian and Yu does not teach and the BSR is an SL BSR Medium Access Control (MAC)  Control Element (CE). 
However, Zhang  from a similar field of endeavor teaches and the BSR is an SL BSR Medium Access Control (MAC)  Control Element (CE) (Zhang fig. 8 SL BSR  medium access control element).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Zhang and the combined teaching of  Fakoorian and Yu to use a BSR MAC CE to request scheduling. Because Zhang teaches  of v2x requirement thus providing efficient spectrum utilization (Zhang 1st paragraph page 1).

As to claim  17. The combination of Fakoorian and Yu teaches all the limitations of parent claim 16,
 Fakoorian teaches  wherein the SR is an SR bit or an SR indicator for requesting resource allocation (Fakoorian provisional [0202] SR-bit indicating scheduling request), 
	The combination of Fakoorian and Yu teaches SL BSR(Fakoorian provisional [0067] BSR in a D2D or V2V environment) 
But ,The combination of Fakoorian and Yu does not teach and the BSR is an SL BSR Medium Access Control (MAC)  Control Element (CE). 
However, Zhang  from a similar field of endeavor teaches and the BSR is an SL BSR Medium Access Control (MAC)  Control Element (CE) (Zhang fig. 8 SL BSR  medium access control element).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Zhang and the combined teaching of  Fakoorian and Yu to use a BSR MAC CE to request scheduling. Because Zhang teaches  of v2x requirement thus providing efficient spectrum utilization (Zhang 1st paragraph page 1).

Claim(s)  5,12,19 are rejected under 35 U.S.C. 103 as being unpatentable over Fakoorian et al. (US-PG-PUB 2021/0136783 A1) relying on 62928274 and in view of Yu et al. (US-PG-PUB 2021/0345396 A1) and in view of EP 3338510B1.

As to claim  5. The combination of Fakoorian and Yu teaches all the limitations of parent claim 1, 
The combination of Fakoorian and Yu  does not teach wherein the controller further receives a BSR from  the scheduled UE over the first radio resources via the wireless transceiver in response to  the request for resource allocation being an SR, and sends a fourth SCI comprising  information of one or more second radio resources to the scheduled UE via the wireless  transceiver in response to receiving the BSR.
However, Li from a similar field of endeavor teaches  wherein the controller further receives a BSR from  the scheduled UE over the first radio resources via the wireless transceiver in response to  the request for resource allocation being an SR ( Li compare fig. 6 of instant application with fig.3 of Li a BSR following a SR and see also ) , and sends a fourth SCI comprising  information of one or more second radio resources to the scheduled UE via the wireless  transceiver in response to receiving the BSR (Li fig. 3 grant i.e. resources being sent in response to receiving the BSR).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Li and the combine teaching of  Fakoorian and Yu to send to BSR in response to receiving a SR. Because Li teaches a method of reducing delay in d2d communication thus providing efficient spectrum utilization(Li [0001]).

As to claim  12. The combination of Fakoorian and Yu teaches all the limitations of parent claim 8, 
The combination of Fakoorian and Yu  does not teach receiving a BSR from  the scheduled UE over the first radio resources by the scheduled Ue in response to  the request for resource allocation being an SR,
 and sending a fourth SCI comprising  information of one or more second radio resources 
to the scheduled UE via the wireless  transceiver in response to receiving the BSR.
However, Li from a similar field of endeavor teaches  receiving a BSR from  the scheduled UE over the first radio resources by the scheduled Ue in response to  the request for resource allocation being an SR( compare fig. 6 of instant application with fig.3 of Li a BSR following a SR and see also ) , and sending a fourth SCI comprising  information of one or more second radio resources 
to the scheduled UE via the wireless  transceiver in response to receiving the BSR (Li fig. 3 grant i.e. resources being sent in response to receiving the BSR).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Li and the combine teaching of  Fakoorian and Yu to send to BSR in response to receiving a SR. Because Li teaches a method of reducing delay in d2d communication thus providing efficient spectrum utilization(Li [0001]).

As to claim  19. The combination of Fakoorian and Yu teaches all the limitations of parent claim 15, 
The combination of Fakoorian and Yu  does not teach sending  a BSR from  the scheduled UE over the first radio resources by the scheduled Ue in response to  the request for resource allocation being an SR,
 and receiving  a fourth SCI comprising  information of one or more second radio resources 
to the scheduled UE via the wireless  transceiver in response to receiving the BSR.
However, Li from a similar field of endeavor teaches  sending  a BSR from  the scheduled UE over the first radio resources by the scheduled Ue in response to  the request for resource allocation being an SR( Li compare fig. 6 of instant application with fig.3 of Li a BSR following a SR and see also ), and receiving  a fourth SCI comprising  information of one or more second radio resources 
to the scheduled UE via the wireless  transceiver in response to receiving the BSR(Li fig. 3 grant i.e. resources being sent in response to receiving the BSR).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Li and the combine teaching of  Fakoorian and Yu to send to BSR in response to receiving a SR. Because Li teaches a method of reducing delay in d2d communication thus providing efficient spectrum utilization(Li [0001]).

Claim(s)  7,14,21 are rejected under 35 U.S.C. 103 as being unpatentable over Fakoorian et al. (US-PG-PUB 2021/0136783 A1) relying on 62928274 and in view of Yu et al. (US-PG-PUB 2021/0345396 A1) and in view of  WU et al. (US-PG-PUB 2021/0368565 A1).

As to claim  7. The combination of Fakoorian and Yu teaches all the limitations of parent claim 6, 
The combination of Fakoorian and Yu  does not teach wherein the Tx radio resource and the Rx radio  resource are configured via a PC5 Radio Resource Control (RRC) message during a PC5  link establishment procedure, a PC5 RRC connection establishment procedure, or an SL  Radio Bearer (SLRB) setup procedure.
However, Wu from a similar field of endeavor teaches  wherein the Tx radio resource and the Rx radio  resource are configured via a PC5 Radio Resource Control (RRC) message during a PC5  link establishment procedure, a PC5 RRC connection establishment procedure, or an SL  Radio Bearer (SLRB) setup procedure (Wu [0181] SLRB set-up and see also fig. 11).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Wu and the combined teaching of Fakoorian and Yu to use SLRB before during resource allocation. Because Wu teaches a method of resolving RB incompatibilities between directly communicating Ues thus providing efficient spectrum utilization (Wu [0003][0004]).

 As to claim 14. The combination of Fakoorian and Yu teaches all the limitations of parent claim 13, 
The combination of Fakoorian and Yu  does not teach wherein the Tx radio resource and the Rx radio  resource are configured via a PC5 Radio Resource Control (RRC) message during a PC5  link establishment procedure, a PC5 RRC connection establishment procedure, or an SL  Radio Bearer (SLRB) setup procedure.
However, Wu from a similar field of endeavor teaches  wherein the Tx radio resource and the Rx radio  resource are configured via a PC5 Radio Resource Control (RRC) message during a PC5  link establishment procedure, a PC5 RRC connection establishment procedure, or an SL  Radio Bearer (SLRB) setup procedure (Wu [0181] SLRB set-up and see also fig. 11).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Wu and the combined teaching of Fakoorian and Yu to use SLRB before during resource allocation. Because Wu teaches a method of resolving RB incompatibilities between directly communicating Ues thus providing efficient spectrum utilization (Wu [0003][0004]).

As to claim 21. The combination of Fakoorian and Yu teaches all the limitations of parent claim 20, 
The combination of Fakoorian and Yu  does not teach wherein the Tx radio resource and the Rx radio  resource are configured via a PC5 Radio Resource Control (RRC) message during a PC5  link establishment procedure, a PC5 RRC connection establishment procedure, or an SL  Radio Bearer (SLRB) setup procedure.
However, Wu from a similar field of endeavor teaches  wherein the Tx radio resource and the Rx radio  resource are configured via a PC5 Radio Resource Control (RRC) message during a PC5  link establishment procedure, a PC5 RRC connection establishment procedure, or an SL  Radio Bearer (SLRB) setup procedure (Wu [0181] SLRB set-up and see also fig. 11).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Wu and the combined teaching of Fakoorian and Yu to use SLRB before during resource allocation. Because Wu teaches a method of resolving RB incompatibilities between directly communicating Ues thus providing efficient spectrum utilization (Wu [0003][0004]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VOSTER PREVAL/Examiner, Art Unit 2412      

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412